Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
This application is a continuation of PCT application serial no. PCT/US2018/047616 filed August 22, 2018, entitled “AUTOMATICALLY RESOLVING, WITH REDUCED USER INPUTS, A SET OF ACTIVITY INSTANCES FOR A GROUP OF USERS”.
In light of the new patent application, and a thorough search and examination of the current claims, the claims 1-20 are allowed.
The allowed claims are 1-20.

The following is an Examiner’s statement of reasons for allowance:
Because the best prior art of record, or that encountered in searching the Invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
A method implemented by one or more processors, the method comprising:
 	determining that one or more messages of an ongoing multi-user communications session reference a collection of activity types,
 		wherein the determining is based on processing of content of the one or more messages of the ongoing multi-user communications session,
wherein a plurality of users is participating in the multi-user communications session via respective client devices, and

selecting one or more activity instances for each of the activity types of the collection, wherein selecting the one or more activity instances for each of the activity types of the collection is based on preference metrics for each of the users, and wherein the activity instances include multiple activity instances for the first activity type and multiple activity instances for the second activity type;
generating a plurality of ordered sets of the activity instances, wherein each of the ordered sets of the activity instances includes a corresponding one of the activity instances for each of the activity types;
for each ordered set of the activity instances, of the ordered sets of the activity instances:
 	processing, using a trained machine learning model, respective features of the ordered set of the activity instances to generate a respective feasibility score for the ordered set of the ordered activity instances;
selecting a subset of the ordered sets of the activity instances based on the feasibility scores, the subset including at least a given ordered set of the activity instances;
causing, in response to the selecting, a representation of the given ordered set of the activity instances to be rendered at the client devices as part of the multi-user communications session; and
in response to receiving at least one instance of affirmative user interface input responsive to the representation being rendered:
causing each one of the client devices to render a respective interface element that, when selected, causes a respective one of the client devices to interact with at least one remote computer system in confirming at least one of the activity instances of the given ordered set of the activity instances, wherein the respective one of the client devices interacts with the remote computer system in a manner that is tailored to the respective one of the client devices to confirm the at least one activity instance for the respective user of the one of the client devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        4-21-2021